Case 2:19-cv-16417-ES-SCM Document 19 Filed 09/21/20 Page 1 of 3 PageID: 174




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


KATHARINE WANG LAI,

                   Plaintiff,
                                                     Civil Action No. 19-16417 (ES) (SCM)
                   v.
                                                              OPINION & ORDER
DREYFUS CO., et al.,

                  Defendants.


HAYDEN, DISTRICT JUDGE

       Before the Court are two letters filed by pro se plaintiff Katharine Wang Lai (“Plaintiff”)

following the dismissal of all claims with prejudice and the closing of this case. (D.E. Nos. 17 &

18.) As with some of Plaintiff’s previous submissions, the purpose of the communications is not

entirely clear, and so the Court construes them broadly. The first letter contains several email

communications and appears to contain a reply in support of Plaintiff’s now moot motion for

summary judgment (D.E. No. 14). (D.E. No. 17). The second letter incorporates portions of the

first letter and, construed broadly, contains a request that the Court reconsider its June 24, 2020

Letter Order granting Defendants’ motion to dismiss the complaint with prejudice (D.E. No. 16).

(D.E. No. 18.) Plaintiff appears to base her request for reconsideration on her newly filed reply in

support of summary judgment, among other reasons. In order to entertain Plaintiff’s request, the

Court will order the Clerk to reopen this case. For the following reasons, Plaintiff’s request for

reconsideration will be DENIED, and the Clerk will be ordered to re-close the case.

       “A motion for reconsideration may be treated as a motion to alter or amend judgment under

Federal Rule of Civil Procedure 59(e), or as a motion for relief from judgment or order under

                                                 1
Case 2:19-cv-16417-ES-SCM Document 19 Filed 09/21/20 Page 2 of 3 PageID: 175




Federal Rule of Civil Procedure 60(b), or it may be filed pursuant to Local Civil Rule 7.1(i).”

Barney v. D’Illio, No. 15-0057, 2016 WL 80637, at *2 (D.N.J. Jan. 6, 2016). The purpose of a

motion for reconsideration “is to correct manifest errors of law or fact or to present newly

discovered evidence.” Max’s Seafood Café ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). But reconsideration is an extraordinary remedy that should be granted “sparingly.”

Martinez v. Robinson, No. 18-1493, 2019 WL 4918115, at *1 (D.N.J. Oct. 4, 2019). Moreover, a

motion for reconsideration “may not be used to relitigate old matters, raise new arguments, or

present evidence or allegations that could have been raised prior to entry of the original order.”

Martinez, 2019 WL 4918115, at *1; Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011) (noting

that reconsideration may not be “used as an opportunity to relitigate the case”). “Nor is a motion

for reconsideration an opportunity to ask the Court to rethink what it has already thought through.”

Walsh v. Walsh, No. 16-4242, 2017 WL 3671306, at *1 (D.N.J. Aug. 25, 2017), aff’d, 763 F.

App’x 243 (3d Cir. 2019). As such, a motion for reconsideration may only be granted if the

moving party shows at least one of the following grounds: (i) an intervening change in the

controlling law; (ii) the availability of new evidence that was not available when the court granted

the motion; or (iii) the need to correct a clear error of law or fact or to prevent manifest injustice.

Quinteros, 176 F.3d at 677.

       Plaintiff’s request fails to meet the exacting standard required to grant a motion for

reconsideration. Plaintiff does not point to an intervening change in the controlling law or to newly

uncovered evidence that was not previously available to her. (See generally D.E. No. 18.) Plaintiff

also plainly fails to show the need to correct any clear error of law or fact, or to prevent any

manifest injustice. Rather, Plaintiff’s chief complaint appears to be that the Court did not wait to

consider her reply brief in further support of her improperly filed summary judgment motion.



                                                  2
Case 2:19-cv-16417-ES-SCM Document 19 Filed 09/21/20 Page 3 of 3 PageID: 176




(D.E. No. 18 at 1.) But the Court’s Letter Order decided the Defendants’ motion to dismiss, not

the summary judgment motion. The summary judgment motion was denied as moot, because the

case was dismissed based on Plaintiff’s failure to state a claim. (See D.E. No. 16 at 3.) Thus,

whether Plaintiff had the opportunity to file a reply to her summary judgment motion is irrelevant.

And in any event, the arguments presented in the reply (D.E. No. 17) would not have changed the

outcome of the motion to dismiss. Plaintiff’s other arguments do nothing more than state

disagreement with the Court’s decision and with Defendants’ motion to dismiss. (See D.E. No. 18

at 1 (claiming that defense counsel lied about Plaintiff’s complaint failing to state a claim); id. (“I

indeed stated all the relief can be granted by [the] Court”)). But a mere disagreement with the

Court will not suffice to show that the Court overlooked relevant facts or controlling law. Schmidt

v. Wells Fargo Bank, N.A., No. 17-1708, 2019 WL 1082716, at *1 (D.N.J. Mar. 7, 2019). In short,

because there is no basis in fact or law to support Plaintiff’s request for reconsideration, the request

is DENIED.

          Accordingly, IT IS on this 21st day of September 2020,

          ORDERED that the Clerk of Court reopen this matter by making a new and separate entry

on the docket reading “CIVIL CASE REOPENED”; and it is further

          ORDERED that Plaintiff’s request for reconsideration (D.E. No. 18) is DENIED; and it is

further

          ORDERED that after entering this Opinion & Order, the Clerk of Court re-close this case



                                                                /s/ Katharine S. Hayden
                                                                Katharine S. Hayden, U.S.D.J.




                                                   3
